Title: From George Washington to Benjamin Lincoln, 20 January 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir,
                     Philada 20th Jany 1782
                  
                  Two things appear to me to be greatly necessary as the basis, and foundation of all the arrangements of the ensuing Campaign—Vizt Effectual measures for filling up the Army, & certain prospects of being able to support it.
                  As the completion of our Battalions as early as possible is a Matter of the utmost importance, and as the success of Recruiting them will depend greatly on putting the business in a proper train of execution while the Legislatures are sitting; I take the liberty to ask whether it will not be the surest—spediest and best mode of transacting this business to send an Officer of Rank & Reputation with the necessary Returns & Circular Letters to the four Eastern States, particularly, as the bulk of our Recruits is expected from them?
                  It would, I conceive, have a great tendency to rouse the Legislatures to vigorous and decided measures should an Officer of consideration wait upon them solely for the purpose above mentioned—instructed to point out in the most forcible manner the necessity of a prompt & faithful compliance with the Requisitions—to suggest many things that cannot be included in an Official Letter—and to urge that the Laws for Recruiting be as definitive, explicit and efficacious as possible.  The appearance of earnestness manifested in sending a Gentleman purposely on the business, will have considerable weigh—exclusive of the emulation which he will probably excite between the States if he manages his matters with address.  Another advantage to be expected from the measure is, that we shall know with a degree of certainty what we have to depend upon.  The success of a similar plan for obtaining specific Supplies, particularly of Beef Cattle, the last Campaign will be readily remembered.
                  Although the requisitions for money and supplies are now properly within the province of the Superintendant of Finances yet the success of all our operations depend so much upon the exertions of the States in furnishing those Articles, that it will not I think be improper for the same Gentleman who goes upon the business of Recruiting the Army, to touch upon the subject of Supplies also—I shall in a circular letter to the States strongly second the application of Congress, & of the Financier—Could the Financier give an assurance that the first production of the Taxes would be applied to the payment of the Troops, I doubt not it would have an influence upon the States, who are I believe pressingly importuned by both Officers and Men of their respective lines for Pay.
                  We are to suppose that we shall obtain a sufficient Army and find the means of supporting it—The other great preparations for the Campaign must therefore be made; for which purpose I have directed General Knox, and as soon as I see the Qr Master General I shall direct him also, to lay before you Estimates of the wants of their respective departments.
                  A Regular supply of Cloathing, and that too in due season, is a matter of such immense importance, that I think it highly necessary to begin the preparations for what will be wanting the next Winter without a moments loss of time—and sure I am that if the Summer Cloathing, Overalls in particular, is not immediately put in hand, it will not be ready by the first of May, at wch time I could wish to see it delivered.  To an Officer as well informed as you are, and who has had an oppertunity of judging from his own experience, it is needless to dwell upon the manifold evils which result, both to the Public & the Soldier, from the irregular mode in which cloathing has heretofore been delivered.  One observation I cannot help making, because I have so severely felt its force—That it is a most mortifying thing to an Officer to see a favourable oppertunity for enterprise lost because the Troops which he commands are not in a condition to improve it.  This observation is not to be confined wholly to the common Soldiers: It applies very often to the Officers, who plead, and not without cause, the want of Cloaths as an exemption from duty, and frequently request leave of absence from their Corps under pretence of supplying their wants.  I would wish to know whether any or what steps are taking towards procuring the Cloathing voted by Congress to the Officer—It now becomes a very serious matter—Their States formerly furnished them—some liberally—others partially: but since the Requisitions of Congress go to a Sum which will be adequate to all our expences—the States look upon themselves as absolved from making any further provision.  Consequently if the Officer is neither supplied with money nor Cloathing by the Public he must soon be in a most disagreeable & deplorable condition.  Indeed I am informed that many will be really unable to take the field except measures can be fallen upon to give them relief.  Untill more ample provision can be made, it would be highly satisfactory & very convenient to the Officers could the Cloathier General obtain a few of the most necessary articles which they might be allowed to take upon Acct of their Pay—This would remedy one of the inconveniencies I have spoken of—that of preventing Officers from absenting themselves under pretext of procuring Cloaths.
                  The following are matters worthy of attention & which I beg leave to submit to you, and wish to be informed in.
                  What method will be taken to supply the Army with provisions while they are operating in the Field?
                  Admitting New York to be the primary object of the next Campaign, but from inability or other causes we should be obliged to change our plan & turn our arms against Charles Town—How will the Army be supplied in that case, especially with as much Salt provision as will be necessary for the Water Transportation of it?
                  Supposing the States shld fill their Battalions, or bring them to a degree of respectability and circumstances should point to the necessity of an early Campaign, could money be obtained for the purpose of procuring Forage before the Grass springs?
                  Is it not time to determine how many and what kind of Team, (Oxen or Horse) we shall probably want in the approaching Campaign—that measures may be taken to procure them—and whether it will be most advantageous to hire or purchase?
                  Can the Qr Master General be enabled, and if so ought he not to be obliged to obtain a sufficient number of Artificers—Waggoners and Labourers for the use of his department that no draught may be made from the Line?  This brings to my Mind the Regiment of Artificers assigned to Pensylvania as part of her quota—The Regiment was reformed and thrown into two Companies: But ought not the State to make up the number of Men in some other way?
                  What prospect have we of covering for the ensuing Campaign? and by what time can it be provided?
                  Is the Cloathier Generals provision confined to the Men now in Service or does it extend to the Recruits which may be expected?  If only to the first, how are the last to be Cloathed?
                  Will it be good policy to issue a proclamation inviting all Deserters from the Continental Army in the Service of the enemy to return to their Colours?  And wd it not also be good policy in Congress to recommend to the States to pass Acts of Grace in favor of such of their Subjects in the Military Service of the enemy as would return by a given time?  It is thought this would operate powerfully in reducing their Provincial Corps.  I have the honor to be with great esteem & Regd Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                     
                  
               